Title: Association of Members of the Late House of Burgesses, 27 May 1774
From: Members of the Late House of Burgesses
To: 


                    
                        [27 May 1774]
                    
                    an association, signed by 89 members of the late house of burgesses.
                    We his Majesty’s most dutiful and loyal subjects, the late representatives of the good people of this country, having been deprived by the sudden interposition of the executive part of this government from giving our countrymen the advice we wished to convey to them in a legislative capacity, find ourselves under the hard necessity of adopting this, the only method we have left, of pointing out to our countrymen such measures as in our opinion are best fitted to secure our dearest rights and liberty from destruction, by the heavy hand of power now lifted against North America: With much grief we find that our dutiful applications to Great Britain for security of our just, antient, and constitutional rights, have been not only disregarded, but that a determined system is formed and pressed for reducing the inhabitants of British America to slavery, by subjecting them to the payment of taxes, imposed without the consent of the people or their representatives; and that in pursuit of this system, we find an act of the British parliament, lately passed, for stopping the harbour and commerce of the town of Boston, in our sister colony of Massachusetts Bay, until the people there submit to the payment of such unconstitutional taxes, and which act  most violently and arbitrarily deprives them of their property, in wharfs erected by private persons, at their own great and proper expence, which act is, in our opinion, a most dangerous attempt to destroy the constitutional liberty and rights of all North America. It is further our opinion, that as TEA, on its importation into America, is charged with a duty, imposed by parliament for the purpose of raising a revenue, without the consent of the people, it ought not to be used by any person who wishes well to the constitutional rights and liberty of British America. And whereas the India company have ungenerously attempted the ruin of America, by sending many ships loaded with tea into the colonies, thereby intending to fix a precedent in favour of arbitrary taxation, we deem it highly proper and do accordingly recommend it strongly to our countrymen, not to purchase or use any kind of East India commodity whatsoever, except saltpetre and spices, until the grievances of America are redressed. We are further clearly of opinion, that an attack, made on one of our sister colonies, to compel submission to arbitrary taxes, is an attack made on all British America, and threatens ruin to the rights of all, unless the united wisdom of the whole be applied. And for this purpose it is recommended to the committee of correspondence, that they communicate, with their several corresponding committees, on the expediency of appointing deputies from the several colonies of British America, to meet in general congress, at such place annually as shall be thought most convenient; there to deliberate on those general measures which the united interests of America may from time to time require.
                    A tender regard for the interest of our fellow subjects, the merchants, and manufacturers of Great Britain, prevents us from going further at this time; most earnestly hoping, that the unconstitutional principle of taxing the colonies without their consent will not be persisted in, thereby to compel us against our will, to avoid all commercial intercourse with Britain. Wishing them and our people free and happy, we are their affectionate friends, the late representatives of Virginia.
                    The 27th day of May, 1774.
                    Peyton Randolph, Ro. C. Nicholas, Richard Bland, Edmund Pendleton, Richard Henry Lee, Archibald Cary, Benjamin Harrison, George Washington, William Harwood, Robert Wormeley Carter, Robert Munford, Thomas Jefferson, John West, Mann Page, junior, John Syme, Peter Le Grand, Joseph Hutchings, Francis Peyton, Richard Adams, B. Dandridge, Henry Pendleton, Patrick Henry, junior, Richard Mitchell, James Holt, Charles Carter, James Scott, Burwell Bassett, Henry Lee, John Burton, Thomas Whiting, Peter Poythress, John Winn, James Wood, William Cabell, David Mason, Joseph Cabell, John Bowyer, Charles Linch, William Aylett, Isaac Zane, Francis Slaughter, William Langhorne, Henry Taylor, James Montague, William Fleming, Rodham Kenner, William Acril, Charles Carter, of Stafford, John Woodson, Nathaniel Terry, Richard Lee, Henry Field, Matthew Marable, Thomas Pettus, Robert Rutherford, Samuel M’Dowell, John Bowdoin, James Edmondson, Southy Simpson, John Walker, Hugh Innes,  Henry Bell, Nicholas Faulcon, junior, James Taylor, junior, Lewis Burwell, of Gloucester, W. Roane, Joseph Nevil, Richard Hardy, Edwin Gray, H. King, Samuel Du Val, John Hite, junior, John Banister, Worlich Westwood, John Donelson, Thomas Newton, junior, P. Carrington, James Speed, James Henry, Champion Travis, Isaac Coles, Edmund Berkeley, Charles May, Thomas Johnson, Benjamin Watkins, Francis Lightfoot Lee, John Talbot, Thomas Nelson, junior, Lewis Burwell.
                    
                        We the subscribers, clergymen and other inhabitants of the colony and dominion of Virginia, having maturely considered the contents of the above association, do most cordially approve and accede thereto.
                        William Harrison, William Hubard, Benjamin Blagrove, William Bland, H. J. Burges, Samuel Smith M’Croskey, Joseph Davenport, Thomas Price, David Griffith, William Leigh, Robert Andrews, Samuel Klug, Ichabod Camp, William Clayton, Richard Cary, Thomas Adams, Hinde Russell, William Holt, Arthur Dickenson, Thomas Stuart, James Innes.
                    
                